DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26, 27, 29, 31-34, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerpa Reques (CA 2916767 A1).
With respect to claims 21-24, 26, 27, 29, 31-34, and 42-44, Zerpa Reques discloses a process for reducing olefin content in an olefin-containing hydrocarbon liquid stream by reaction (e.g., aromatization) (see Zerpa Reques, Abstract; and Example 1-C) comprising contacting the olefin-containing hydrocarbon stream with a zeolite-based or alumina-based or silica-based catalyst (see Zerpa Reques, page 11, lines 15-16) without supplemental hydrogen or hydrogen donor molecules (see Zerpa Reques, page 7, lines 29-31) to convert substantially all of the olefins (see Zerpa Reques, Example 1-C).  The olefin conversion is over 50 wt%, e.g. 100 wt% (see Zerpa Reques, Example 1-C).  Other reactions such as desulfurization and denitrification are limited (see Zerpa Reques, Example 1-C).  Suitable reaction conditions include a temperature between 150°C and 350°C (302°F to 662°F) (see Zerpa Reques, page 10, lines 22-23), pressure between 2 MPa and 5 MPa (20 bar to 50 bar) (see Zerpa Reques, page 10, line 28), and weight hourly space velocity between 0.02 h-1 and 2.0 h-1 (see Zerpa Reques, line 31).  The olefin-containing hydrocarbon stream may be a cracked bitumen (i.e. a (liquid phase hydrocarbon) bitumen having been subjected to cracking) (see Zerpa Reques, page 4, line 29).  The olefins in the olefin-containing hydrocarbon stream may be converted and reduced to levels less than 1 wt% (see Zerpa Reques, Example 1-C).  Aromatics are created from the olefin-enriched hydrocarbon stream (see Zerpa Reques, Example 1-C).  The hydrocarbon stream is one having increased olefin content (see Zerpa Reques, page 3, lines 9-14).  The reaction may occur in one of two reactor beds placed in parallel arrangement (see Zerpa Reques, Fig. 1 and Fig. 2).  The reactor used to carry out the olefin conversion reactions would necessarily be configured (e.g., with an inlet, reactor body containing the catalyst, an outlet, etc.) to accept the feed, process it therein, and remove the converted product.  The feed may be pre-conditioned prior to olefin conversion, which may nevertheless occur in the same vessel (see Zerpa Reques, page 13, lines 1-17).  The feed may contain added supplementary olefinic constituents (see Zerpa Reques, page 13, lines 20-26).  The treated hydrocarbon stream may undergo post-conditioning steps including cooling and vapor-liquid separation (see Zerpa Reques, page 15, lines 14-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zerpa Reques (CA 2916767 A1).
With respect to claim 25, see discussion supra at paragraph 4.  Zerpa Reques does not explicitly disclose wherein the supplementary stream may include ethylene, propylene, or butylene.  However, Zerpa Reques clearly discloses wherein olefinic fractions may be combined with the olefin-containing hydrocarbon stream (see Zerpa Reques, page 13, lines 23-26).  In this regard, the person having ordinary skill in the art would readily know that ethylene, propylene, and butylene are all olefinic constituents which may be present in the olefinic fractions referenced by Zerpa Reques.
Claims 28, 30, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zerpa Reques (CA 2916767 A1) in view of Miklas (US 3,849,545).
With respect to claims 28, 30, and 35-41, see discussion supra at paragraph 4.  
Zerpa Reques does not explicitly disclose wherein the catalyst additionally comprises one of the various metal components as specified in Applicant’s claims 28, 30, and 35-41.
However, Zerpa Reques discloses wherein the olefin in the olefin-containing hydrocarbon may be a cyclo-olefin (see Zerpa Reques, page 5, lines 4-6).  In this regard, Miklas discloses catalysts which may be used for the dehydrogenation the olefin-containing hydrocarbon may include cyclo-olefins (see Miklas, column 7, lines 40 and 49-51) and wherein the suitable catalysts may comprise various metals including silver, gallium, platinum, palladium (see Miklas, column 1, lines 45-48; and column 2, lines 1-6), which may be supported on alumina (see Miklas, Example 1) in an amount in the range of 0.1 to 11 wt% (see Miklas, column 3, lines 67-72).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Zerpa Reques to incorporate various metal components such as nickel and cobalt which Miklas describes as being active for converting cyclo-olefins, such modification providing the ability to fully convert any cyclo-olefins present in the hydrocarbon feed of Zerpa Reques.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Zerpa Reques as described above because both Zerpa Reques and Miklas are directed to processes for the conversion of olefinic species in a hydrocarbon stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771